Citation Nr: 1143542	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

1.  Entitlement to restoration of a 100 percent disability rating (evaluation) for prostate cancer.

2.  Entitlement to an increased disability rating for prostate cancer in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from April 1968 to November 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in Boise, Idaho.

The Board notes that in correspondence received in March 2009, the Veteran asserted that his rating for prostate cancer did not take into account his erectile dysfunction and loss of use of a creative organ.  He specifically referred to a denial of special monthly compensation (SMC) for loss of use of a creative organ; however, service connection is in effect for erectile dysfunction, and the Veteran is receiving SMC for loss of use of a creative organ.  These benefits were granted in the July 2007 rating decision, each effective February 21, 2007.  It appears that the Veteran may have been confused by the RO's citation of regulations governing SMC in the supplemental statement of the case which nominally addressed the rating for prostate cancer.  The Board reiterates that the Veteran is receiving those benefits, and neither of those matters is the subject of the present appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In July 2006, the RO assigned a 100 percent initial rating for prostate cancer, effective April 28, 2006; at that time, a future examination was scheduled for May 2007.

3.  In July 2007, the RO proposed to reduce the rating for prostate cancer from 100 percent to 20 percent.

4.  By a January 2008 rating decision, the RO reduced the rating for prostate cancer from 100 percent to 20 percent, effective April 1, 2008.

5.  At the time of the reduction from 100 percent to 20 percent, the evidence did not demonstrate that the Veteran's prostate cancer was inactive or that there had been no recurrence or metastasis of the  prostate cancer.

6.  In light of the restoration of a 100 percent rating for prostate cancer, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for an increased disability rating for prostate cancer in excess of 20 percent.


CONCLUSIONS OF LAW

1.  Reduction of the rating for prostate cancer from 100 percent to 20 percent was improper, and the criteria for restoration of a 100 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for dismissal of the claim for an increased disability rating for prostate cancer, in excess of 20 percent are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  As the Board is granting restoration of the 100 percent rating for prostate cancer, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Restoration of 100 Percent for Prostate Cancer

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5  Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5  Vet. App. at 417-18.  However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5  Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2  Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this Veteran's case, because the 100 percent evaluation was granted in July 2006, effective April 28, 2006, and reduced to 20 percent in January 2008, effective April 1, 2008, it had not been in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this instance.  Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In this case, there was no VA examination conducted in conjunction with the grant of service connection.  The grant was based on private clinical, surgical, and lab reports showing the presence of prostatic adenocarcinoma and subsequent treatment with radioactive seed implantation.  A future examination was scheduled and conducted in June 2007.  

The criteria under which the 100 percent rating for prostate cancer was initially assigned are provided under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  That code provides only a 100 percent rating.  A note following that code provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Thus, the 100 percent continues until such time as there has been a determination that there has been no local reoccurrence or metastasis.  Only when that determination has been made should the 100 percent rating be discontinued and a rating instituted on the basis of voiding dysfunction or renal dysfunction.  


A review of the June 2007 VA examination reveals the examiner's notation that the Veteran had an appointment in the urology clinic in August 2006 and the physician assistant felt that the Veteran was not very knowledgeable about the state of his cancer, and "I have no records to verify treatment or grade of the carcinoma."  The Veteran had a PSA of 3.5 in August 2006, then it decreased to 1.0 in November 2006, and the February 2007 level was 1.2.  The diagnosis given by the examiner was prostate cancer.  Despite notation of decreased PSA readings, the examiner made no finding regarding whether the prostate cancer remained active, or whether there had been local reoccurrence or metastasis.  As these are the only bases under the rating schedule for discontinuing the 100 percent rating, the Board finds that the criteria for discontinuance were not met at the time of the rating reduction.  

Also significant in this finding is the Veteran's assertion on the August 2008 VA Form 9 that his doctor told him that his cancer was not gone.  The Veteran is competent to relate information given to him by health care providers.  

In sum, the evidence at the time of the rating reduction did not demonstrate that the cancer was no longer active, or that there had been no local reoccurrence or metastasis of the prostate cancer.  As such, any finding by the RO regarding the appropriate rating for voiding dysfunction is immaterial, as the rating for prostate cancer should not have been discontinued.  As the evidence of record at the time of the reduction did not demonstrate that there had been no recurrence or metastasis of the Veteran's prostate cancer, and therefore no material improvement in the Veteran's prostate cancer, the Board finds that restoration of the 100 percent rating for this disability is warranted.


Increased Rating for Prostate Cancer

As restoration of the 100 percent rating for prostate cancer has been granted, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for an increased disability rating for prostate cancer in excess of 20 percent.  Accordingly, the proper course for the Board is a dismissal of the appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


ORDER

Restoration of a 100 percent disability rating for prostate cancer is granted.

The appeal for an increased disability rating for prostate cancer in excess of 20 percent is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


